MURRAY, Chief Justice.
Shellie Sutton, acting individually and as next friend of Shirley Ann Sutton, a minor, instituted this suit against Schwope, Inc., and James Yancey, seeking to recover damages for the death of Charles J. Sutton, who was allegedly killed in an automobile accident in Zavala-County, Texas. Plaintiff alleged that James Yancey was negligent in the operation of his automobile in which Charles J. Sutton was riding as a guest, and that Schwope, Inc., a road contractor, was negligent in failure to furnish certain warnings to traffic using the highway on which Charles J. Sutton was killed. At the conclusion of plaintiff’s evidence, the trial court granted motion of defendant Schwope, Inc., for an instructed verdict and entered judgment that plaintiff take nothing. From that judgment Shellie Sutton, acting individually and as next friend of Shirley Ann Sutton, a minor, has prosecuted this appeal.
The trial court did not err in granting the. motion for an instructed verdict. There is no evidence in the record to show the place, date, manner and circumstances of the death of Charles J. Sutton; that appellees were guilty of any negligent act proximately causing such death, and that James Yancey was driving the automobile in which appellant alleges Charles J. Sutton was killed.
Appellant, Shellie Sutton, failed to make out a prima facie case, and the judgment that she take nothing was a proper one.
The judgment is affirmed.